RICHARD COURT INFO

    To Whom it May concern at the Third court of appeals




                                            am corently housed at
the Alfred n Hughs ilrn.t in
 Gatesville tx. I am asking for an extintion for me to file
my PDR, because I didnt

recieve it from my Lawyer until! it was past the deadline to
file.There are two cases,

NO.03-13-00333-CR and No.       03-13-00334 CR.




     Thank you,

                                                 7-ZW

Richard Gonzales Sr.#1857179


 Alfred Hughs unit


    Rt 2 Box 4400


 Gatesville Tx,76597
                                                       JUL 2 2015
                                                   Jhirdcour:


      RECEIVED IN
COURT OF CRIMINAL APPEALS                                   FILED IN
                                                  COURT OF CRIMINAL APPEALS
                                 Page 1
      JUL 2 9 2015
                                                          JUL 30 2015
   Abel Acoeta,Clerk                                  Abel Acosta, Clerk